United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2800
                        ___________________________

                                      Jody D. Hill

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                             Submitted: April 14, 2014
                                Filed: June 2, 2014
                                  ____________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                          ____________

BYE, Circuit Judge.

      Jody Hill appeals the district court's1 order affirming the Administrative Law
Judge's ("ALJ") determination Hill was not entitled to disability benefits or
supplemental security income. We affirm.


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, sitting by consent of the parties pursuant to 28 U.S.C.
§ 636(c)(1).
                                            I

       Hill worked as a long-haul truck driver from 2000 to 2006, when he quit
because he "couldn't handle the stress." Hill applied for Social Security disability
benefits and supplemental security income in 2007. Hill had diagnosed with multiple
disorders, including depression, bipolar disorder, anxiety, and adjustment disorder.
Hill had violent feelings, was stressed by his household situation where he lived with
his mother, stepfather, and other extended family. Hill displayed anti-social
tendencies and testified he had difficult interacting with people. Hill was treated with
various medications, including Celexa, lithium, and Prozac. These medications had
a positive impact on his mood and behavior. The Social Security Commissioner
ultimately denied Hill's disability applications, and Hill requested a hearing before the
ALJ.

      Disability claims are evaluated using a five-step sequential process for
evaluating disability claims, during which the ALJ asks: (1) whether the claimant is
currently employed; (2) whether the claimant is severely impaired; (3) whether the
impairment is or approximates an impairment listed in Appendix 1; (4) whether the
claimant can perform past relevant work; and, if not, (5) whether the claimant can
perform any other kind of work. See 20 C.F.R. § 404.1520; see also King v. Astrue,
564 F.3d 978, 979 n.2 (8th Cir. 2009).

       Upon review, the ALJ denied Hill's claims, concluding Hill could return to his
past work as a truck driver but also determined Hill could not do more than simple,
repetitive unskilled or low level semi-skilled tasks, or have close or frequent contact
with co-workers, supervisors, or the general public. In the alternative, the ALJ
determined there were other jobs available which Hill could perform, such as a dipper,
gluer, or house appliance patcher. However, the ALJ did not hear testimony of a
vocational expert during the hearing.



                                          -2-
       Hill appealed to the Appeals Council, which took issue with several of the
ALJ's findings and remanded the case, stating the ALJ will (1) give further
consideration to Hill's residual functional capacity ("RFC") and provide a rationale
with references in the record to support the conclusion; (2) further evaluate Hill's
mental impairments; (3) further evaluate Hill's past relevant work; and (4) obtain
evidence from a vocational expert to clarify the effect of the assessed limitations on
Hill's occupational opportunities.

       On remand, the ALJ heard further evidence on Hill's mental impairments, gave
further consideration to Hill's RFC, and evaluated Hill's past work. However, the ALJ
declined to hear testimony from a vocational expert because the ALJ concluded Hill
could return to his past work, and, thus, the testimony was not required. Hill again
appealed to the Appeals Council, which denied his appeal. Hill then filed this action,
and the district court affirmed the ALJ's findings. This appeal follows.

                                           II

                                           A

      Hill first contends the ALJ's determination he could perform past relevant work
was not supported by substantial evidence. This Court reviews de novo a district court
decision upholding a denial of Social Security disability benefits. McDade v. Astrue,
720 F.3d 994, 997-98 (8th Cir. 2013). However, we review the underlying ALJ
decision under a deferential "substantial evidence" standard, and will affirm if, based
on the record as a whole, a reasonable mind could accept the ALJ's determination.
Perks v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012).

      Here, the ALJ properly followed the five-step process when evaluating Hill's
claims, and the decision is supported by substantial evidence. The ALJ relied on Hill's
poor work record, his reported daily living activities, and his treatment history, noting

                                          -3-
Hill improved with medication. Clinical reports indicated Hill was irritable but also
had good eye contact and a cooperative attitude. No evidence in the record suggests
Hill had interpersonal difficulties with medical staff or limitations in concentration or
memory. This evidence supports the ALJ's conclusion Hill retained the capacity to
perform past work at all exertional levels, except he could not have more than
occasional contact with the public, co-workers, or supervisors.2

       Hill also argues the ALJ erred in assuming truck driving requires only
occasional interaction with the public, co-workers, and supervisors. However,
substantial evidence supports the ALJ's finding in this regard, including Hill's own
description of his work day. Hill failed to supplement the record with evidence that
he more than occasionally interacted with others, which was his burden to do.
Therefore, the ALJ's determination Hill retained the RFC to return to work as a truck
driver was supported by substantial evidence.

                                           B

       Hill next contends the ALJ committed legal error by failing to hear vocational
expert testimony on remand. The question of whether the ALJ's ruling was based on
a legal error is reviewed de novo. Juszczyk v. Astrue, 542 F.3d 626, 633 (8th Cir.
2008). An ALJ commits legal error if it fails to follow the sequential evaluation
process. See Goff v. Barnhart, 421 F.3d 785, 789-90 (8th Cir. 2005).

      The Appeals Council did order the ALJ to hear vocational expert testimony,
which the ALJ did not do. Yet, Hill fails to acknowledge that, in the initial ruling, the
ALJ issued two bases for his ruling. First, the ALJ concluded at step four of the

      2
        Hill argues the Appeals Council "ruled in its remand order" that he could not
perform past relevant work. The Appeals Council made no such ruling. Rather, it
simply instructed the ALJ to further consider Hill's RFC and whether he could return
to past relevant work. The ALJ properly followed that instruction on remand.

                                          -4-
analysis that Hill could perform past relevant work. The ALJ then proceeded to step
five and concluded in the alternative Hill's impairments did not prevent him from
doing other work. The ALJ made this alternative determination without considering
vocational expert testimony. Because vocational expert testimony is required at step
five of the analysis, this explains why the Appeals Council ordered such testimony on
remand.

       On remand, the ALJ only provided one basis for its ruling, determining Hill
could return to his past work at step four of the analysis. He did not proceed to step
five or provide an alternative basis for his ruling. The Appeals Council made its
vocational expert testimony order within the context of the ALJ's alternative basis
discussion. Because the ALJ did not proceed to step five on remand, vocational
expert testimony was not required. See Lewis v. Barnhart, 353 F.3d 642, 648 (8th Cir.
2003) ("Vocational expert testimony is not required at step four where the claimant
retains the burden of proving she cannot perform her prior work.").

                                         III

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -5-